

	

		II

		109th CONGRESS

		1st Session

		S. 1593

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Snowe (for herself

			 and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to enhance the access of Medicare beneficiaries who live in medically

		  underserved areas to critical primary and preventive health care benefits at

		  Federally qualified health centers.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Payment Adjustment To

			 Community Health Centers (PATCH) Act of 2005.

		2.Delivery of

			 medicare-covered primary and preventive services at Federally qualified health

			 centers

			(a)Coverage of

			 medicare-Covered ambulatory services by FQHCsSection 1861(aa)(3) of the

			 Social Security Act (42 U.S.C.

			 1395x(aa)(3)) is amended to read as follows:

				

					(3)The term Federally qualified health

				center services means—

						(A)services of the type described in

				subparagraphs (A) through (C) of paragraph (1), and such other services

				furnished by a Federally qualified health center for which payment may

				otherwise be made under this title if such services were furnished by a health

				care provider or health care professional other than a Federally qualified

				health center; and

						(B)preventive primary health services that a

				center is required to provide under section 330 of the

				Public Health Service Act,

						when

				furnished to an individual as a patient of a Federally qualified health center

				and such services when provided by a health care provider or health care

				professional employed by or under contract with a Federally qualified health

				center shall be treated as billable visits for purposes of payment to the

				Federally qualified health

				center..

			(b)Ensuring FQHC

			 reimbursement for patients of hospitals and critical access hospitals under the

			 hospital prospective payment systemSection 1862(a)(14) of the

			 Social Security Act (42 U.S.C.

			 1395y(a)) is amended by inserting Federally qualified health center

			 services, after qualified psychologist services,.

			(c)Technical

			 correctionsClauses (i) and

			 (ii)(II) of section 1861(aa)(4)(A) of the Social

			 Security Act (42 U.S.C. 1395x(aa)(4)(A)) are each amended by

			 striking (other than subsection (h)).

			(d)Effective

			 datesThe amendments

			 made—

				(1)by subsections (a) and (b) shall apply to

			 services furnished on or after January 1, 2006; and

				(2)by subsection (c) shall take effect as if

			 included in the enactment of the Health Centers Consolidation Act of 1996

			 (Public Law 104–299).

				

